 

EXHBIT 10.9

 





February 2, 2015 PERSONAL & CONFIDENTIAL







 

Mr. Gannon Giguiere

Eventure Interactive, Inc.

3420 Bristol Street, 6th Floor

Costa Mesa, CA 92626

 

Dear Mr. Giguiere:

 

The purpose of this letter (the “Agreement”) is to confirm the engagement of M1
Capital Advisors, LLC. (“M1”) by Eventure Interactive, Inc. (“Eventure” or
“Client”) to provide strategic and corporate consulting services (“Consulting
Services”) as outlined below.

 

Section 1. Services. M1 will provide Client with Consulting Services that
include development and refinement of business plan; investor presentation
materials; market and competitive research assessment and review of product
feature sets; and go-to-market strategies and initiatives.

 

Section 2. Fees. The compensation shall be $110,000 for the duration of 2015
(“Consulting Fees”). The Consulting Fees shall be paid to M1 upon the execution
of the Agreement.

 

Section 3. Expenses. In addition to the compensation described in Section 2
above, Client agrees to promptly reimburse M1, upon request from time to time,
not more than monthly, for all reasonable out-of-pocket expenses (travel,
lodging, meals, printing, etc.) M1 incurred and that Client APPROVES IN ADVANCE,
and all other expenses shall be the responsibility of the party incurring such
expenses.

 

Section 4. Ownership of Work. Client shall retain all rights to all work
performed by M1; provided, however, that M1 shall retain exclusive, full
ownership of all proprietary processes, analysis tools, graphical images and
drawings, presentation formatting, and any other items that are part of M1’s
business of providing consulting and other advisory services to its clients.

 

Section 5. Confidentiality. Each party to this Agreement shall maintain as
strictly confidential and not disclose to any third party any proprietary
information (the “Confidential Information”) provided that party by the other
party to this Agreement.

 

The non-disclosing party shall be excepted from the obligations of this section
with respect to any portion of Confidential Information to the extent that
portion of Confidential Information:

 

(a) is within the knowledge of the non-disclosing party prior to the Start Date
of this Agreement;

 

(b) or is within the public domain or enters the public domain through no fault
of the non-disclosing party;

 

(c) or is rightfully disclosed to the non-disclosing party by a third party
without obligation of confidentiality, but only to the extent rightfully
permitted by the third party.

 



 

 

 

The obligations of the non-disclosing party under this section with regard to
any portion of Confidential Information shall continue for a term of twenty four
(24) months from the Start Date of this Agreement, or until one of the
exceptions identified above applies to that portion of Confidential Information.

 

Section 6. Term; Termination of Engagement.

(a) M1’s engagement and all rights and obligations of the parties hereto shall
commence upon M1’s receipt of a signed copy of the Agreement, (“Start Date”).
The Term of the Engagement shall be for 11 months; renewable 60 days before the
end of the Term, as mutually agreed upon by the Client and M1.

 

(b) Client may not terminate this engagement during the 11 month term. In
addition to the foregoing, the provisions in this Agreement related to
indemnification shall survive termination of this Agreement.

 

Section 7. Successors and Assigns. The benefits of this Agreement shall inure to
the respective successors and permitted assigns of the parties hereto and of the
indemnified parties hereunder and their successors and permitted assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
permitted assigns. This Agreement shall not be assignable by M1 without the
prior written consent of Client.

 

Section 8. Indemnity. The indemnification provisions attached hereto as Exhibit
A are incorporated herein and made a part hereof.

 

Section 9. Arbitration. Unless the Parties mutually agree otherwise in writing,
all claims, disputes or other matters in question between the Parties to this
Agreement, arising out of or relating to this Agreement or the breach thereof,
shall be subject to and decided by arbitration, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect.  The decision of the arbitrator shall be final and binding on each
party, and judgment upon the arbitration award may be entered in any court
having jurisdiction over the matter.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of laws rules thereof, and any arbitration shall be brought in
Orange County, California using California laws.

 

Section 10. Force Majeure. Any failure or delay by either the Client or M1 in
the performance of its obligations under this Agreement is not a default or
breach of the Agreement or a ground for termination under this Agreement to the
extent the failure or delay is due to elements of nature or acts of God, acts of
war, terrorism, riots, revolutions, legal actions, strikes or other factors
beyond the reasonable control of a party (each, a “Force Majeure Event”). The
party failing or delaying due to a Force Majeure Event agrees to give notice to
the other party which describes the Force Majeure Event and includes a good
faith estimate as to the impact of the Force Majeure Event upon its
responsibilities under this Agreement, including, but not limited to, any
scheduling changes. If the Force Majeure Event causes all or a portion of the
services to be delayed, or otherwise causes a failure to comply with this
Agreement, and continues to occur for more than thirty (30) days after notice of
the Force Majeure Event the Term shall be extended for the specific time delay.

 

Section 11. Miscellaneous.

(a) Client expressly acknowledges that all opinions and advice (written or oral)
given by M1 to Client in connection with M1’s engagement are intended solely for
the benefit and use of Client.

 



2

 

 

(b) Client shall be under no obligation to enter into or execute any
transaction, partnership or other agreement or arrangement with any party as a
result of this Agreement and the entry into any transaction, partnership or
other agreement or arrangement shall be in the sole discretion of Client.

 

(c) Client is a sophisticated business enterprise that has retained M1 for the
limited purposes set forth in this Agreement, and the parties acknowledge and
agree that their respective rights and obligations are contractual in nature. In
the event of any business transaction or engagement, each party disclaims an
intention to impose fiduciary obligations on the other by virtue of the
engagement contemplated by the Agreement, and each party agrees that there is no
fiduciary relationship between them.

 

(d) Client represents and warrants to M1 that M1's engagement hereunder has been
duly authorized and approved by all corporate action by Client and this letter
Agreement has been duly executed and delivered by Client and constitutes a
legal, valid and binding obligation of Client. M1 represents and warrants to
Client that M1’s engagement hereunder has been duly authorized and approved by
all necessary limited liability company action by M1 and this letter Agreement
has been duly executed and delivered by M1 and constitutes a legal, valid and
binding obligation of M1.

 

(e) M1 shall have the right to include Client’s name, logo and any
non-confidential information relating to the project in M1’s website and
marketing materials.

 

(f) The Client acknowledges that it is not relying on the advice of M1 Capital
for tax, legal or accounting matters it is seeking, and will rely on the advice
of its own professionals and advisors for such matters.

 

(g) This Agreement may be executed in one or more counterparts, which together
shall constitute the same agreement.

 

***

 

3

 

 

This Agreement and the exhibit attached hereto shall constitute the full scope
of the relationship between M1 and Client. Please sign this letter at the place
indicated below, whereupon it will constitute our mutually binding agreement
with respect to the matters contained herein.

 



  Very truly yours,         M1 CAPITAL ADVISORS, LLC

 

        By:   /s/ Toan Bui     Toan Bui     Managing Partner





 

Agreed to and accepted:

 

Eventure interactive, Inc.

 



By:   /s/ Michael Rountree     Michael Rountree     Chief Financial Officer  

 







 

 

 

Exhibit A

 

INDEMNIFICATION PROVISION

 

Eventure Interactive, Inc. (the “CLIENT”) and M1 Capital Advisors, LLC (“M1”),
agrees to indemnify and hold harmless each other and its affiliated entities,
partners, employees, consultants, legal counsel, agents, members, managers,
representatives, and agents (collectively the “Indemnified Parties”) from and
against any and all losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements (and any and all actions,
suits, proceedings and investigations in respect thereof and any and all
reasonable legal and other costs, expenses and disbursements in giving testimony
or furnishing documents in response to a subpoena or otherwise), including,
without limitation, the reasonable costs, expenses and disbursements, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which any of the Indemnified Parties is a party), directly or indirectly, caused
by, relating to, based upon, arising out of, or in connection with, the
Indemnified Parties’ performance or nonperformance of its obligations under the
letter agreement between Client and M1 to which these provisions are attached
and form a part (the “Agreement”); provided, however, that the Indemnified
Parties shall not be obligated to indemnify, defend or hold harmless each other
for losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements suffered by or paid by
Indemnified Parties as a result of acts or omissions of Indemnified Parties
which have been made or not made in bad faith or which constitute willful
misconduct.

 

 

